
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Paul (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Conyers,
			 Mr. Honda,
			 Mr. Jones,
			 Ms. Lee of California,
			 Ms. Woolsey, and
			 Mr. Capuano) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President is required to obtain in advance specific statutory authorization for
		  the use of United States Armed Forces in response to civil unrest in
		  Libya.
	
	
		Whereas according to press reports, the United States
			 administration is considering initiating military action in response to civil
			 unrest in Libya, including imposition of a no fly zone or other
			 military operations on Libyan territory, airspace, or waters;
		Whereas the Government of Libya is not currently engaged
			 in hostilities against the United States;
		Whereas according to article I, section 8, of the United
			 States Constitution, The Congress shall have Power To declare War, grant
			 Letters of Marque and Reprisal, and make Rules concerning Captures on Land and
			 Water; and
		Whereas according to the War Powers Resolution (Public Law
			 93–148), The constitutional powers of the President as
			 Commander-in-Chief to introduce United States Armed Forces into hostilities, or
			 into situations where imminent involvement in hostilities is clearly indicated
			 by the circumstances, are exercised only pursuant to (1) a declaration of war,
			 (2) specific statutory authorization, or (3) a national emergency created by
			 attack upon the United States, its territories or possessions, or its armed
			 forces.: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 President is required to obtain in advance specific statutory authorization for
			 the use of United States Armed Forces in response to civil unrest in
			 Libya.
		
